Citation Nr: 0923960	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  94-34 955	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, claimed as secondary to medication taken for 
treatment of service connected bilateral knee disabilities.  

2.  Entitlement to service connection for a hiatal hernia, 
claimed as secondary to medication taken for treatment of 
service connected bilateral knee disabilities.  

3.  Entitlement to an evaluation in excess of 30 percent for 
a right knee disability.  

4.  Entitlement to an evaluation in excess of 30 percent for 
a left knee disability.

5.  Entitlement to a temporary total disability rating 
pursuant to 38 C.F.R. § 4.30 from September 7 to November 22, 
1999.  

6.  Entitlement to special monthly compensation (SMC) based 
upon the Veteran's need for regular aid and attendance of 
another individual or being housebound. 


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
November 1982.  She also had active duty for training for 
several months in 1976.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the North 
Little Rock, Arkansas, regional office (RO) of the Department 
of Veterans Affairs (VA).  

The case was previously remanded by the Board in January 1998 
and January 2002.  The Board denied the Veteran's claims in a 
March 2006 decision.  She appealed these determinations to 
the United States Court of Appeals for Veterans Claims 
(Court).  An October 2007 order of the Court granted a Joint 
Motion for Remand, and returned the case to the Board for 
further review consistent with the instructions of the Court.  
Nothing herein should be taken as having any impact on 
subsequent ratings of the RO.  These were the issues 
considered in the March 2006 decision.
FINDING OF FACT

On August 26, 2008, the RO was notified that the Veteran died 
in August 2008; a copy of the death certificate was received 
at that time.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  

	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


